Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

The amendments to the claims are the same amendments shown in the Ex Parte Quayle Action dated 6/6/2022 and are reproduced here for clarity.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kristen Fries on June 1, 2022.

The application has been amended as follows: 


1.  (Currently Amended)  A system for sensing [[an]] a first amount of a liquid in a container comprising:
a container configured to hold the liquid;
a conduit having a length positioned relative to a portion of the container where a level of the liquid in the container changes when liquid is added to the container or liquid is removed from the container, the conduit in fluid communication with the container thereby allowing [[an]] a second amount of the liquid to enter the conduit that is proportional to the first amount of the liquid in the container;
an outlet; [[and]]
a valve in fluid communication with the conduit and the outlet, wherein the valve is selectable to allow the second amount of liquid in the conduit to pass to the outlet, the second amount of liquid passing to the outlet being proportional to the first amount of the liquid in the container;
a sensor configured to measure the second amount of liquid passing through the outlet when the valve is selected to allow the second amount of liquid to pass to the outlet; and
a processor configured to determine the first amount of the liquid in the container based on the second amount of liquid measured by the sensor.

3.  (Currently Amended)  The system of Claim 1, wherein the valve is in fluid communication with the container and the valve is selectable to allow the conduit to be in fluid communication with the container thereby allowing [[an]] the second amount of the liquid to enter the conduit that is proportional to the first amount of the liquid in the container.

4.  (Currently Amended)  The system of Claim 3, wherein the valve is selectable to isolate the conduit from the container and have the conduit in fluid communication with the outlet thereby allowing the second amount of liquid in the conduit to pass to the outlet, the second amount of liquid passing to the outlet being proportional to the first amount of the liquid in the container.

11.  (Currently Amended)  The system of Claim 1, further comprising a pump fluidly coupled to the outlet, the pump configured to draw the second amount of liquid in the conduit through the outlet when the valve is selected to allow second the amount of liquid in the conduit to pass to the outlet.

	12.  (Canceled)

	13.  (Canceled)

14.  (Currently Amended)  The system of Claim [[13]] 1, further comprising an additive reservoir, wherein the processor is configured to identify whether an amount of additive in the additive reservoir is sufficient to mix with the first amount of liquid in the container at a predetermined ratio.

15.  (Currently Amended)  The system of Claim 1, further comprising a pump second amount of liquid in the conduit through the outlet when the valve is selected to allow the second amount of liquid in the conduit to pass to the outlet, the sensor configured to detect when the pump has completed drawing the second amount of liquid in the conduit through the outlet when the valve is selected to allow the second amount of liquid in the conduit to pass to the outlet.

20.  (Currently Amended)  A method of sensing [[an]] a first amount of a liquid in a container comprising:
providing: a container configured to hold the liquid; a conduit having a length positioned relative to a portion of the container where a level of the liquid in the container changes when liquid is added to the container or liquid is removed from the container, the conduit in fluid communication with the container thereby allowing [[an]] a second amount of the liquid to enter the conduit that is proportional to the first amount of the liquid in the container; an outlet; and a valve in fluid communication with the conduit and the outlet, wherein the valve is selectable to allow the second amount of liquid in the conduit to pass to the outlet, the second amount of liquid passing to the outlet being proportional to the first amount of the liquid in the container;
selecting with the valve to allow the second amount of liquid in the conduit to pass to the outlet; [[and]]
measuring the second amount of liquid in the conduit passing through the outlet; and
determining the first amount of the liquid in the container based on the measured second amount of liquid passing through the outlet. 

Claims 1 and 20 were amended to include allowable subject matter and to clarify the claims.
Claims 3, 4, 11, 14 and 15 were amended to maintain antecedence with clarified claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853